Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 4/5/2021 are acknowledged. After further consideration and search, examiner initiated an interview to propose an examiner’s amendment so as to place the application in condition for allowance. See interview summary for details. 
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the telephone by Ching-Ling Huang on 4/19/2021 at 3:10pm PT.
The claims have been amended as follows:
Cancel claims 7, 16, 19, 25 and 36.
Amend claim 1 as follows: 
1. (Currently Amended) A method, comprising:

detecting, by one or more processors of the payload, a deviation of the target from an expected target state within the image, the payload being releasably coupled to a carrier, and the expected target state including an expected target position and an expected target size within the image; 
generating, by the one or more processors, one or more payload control signals based at least in part on the detected deviation of the target, the one or more payload control signals including [[an]] a first angular velocity for rotating the payload about an axis, the first angular velocity being determined to be proportional to a deviation distance, associated with the axis, between the expected target position and a current position of the target, and the detected deviation including the deviation distance; 
in response to the one or more payload control signals further including an adjustment factor determined based on the expected target size, adjusting at least one of a zoom level or focal length of the image sensor based on the adjustment factor; [[and]]
controlling the carrier to change a pose of the payload based on combining the one or more payload control signals and one or more base support control signals generated by a base support coupled to the carrier to reduce the detected deviation in a subsequent image captured by the image sensor, the one or more base support control signals including a second angular velocity; and 
in response to receiving the first angular velocity and the second angular velocity that are configured to rotate the payload with respect to a same rotation axis of at least three rotation axes of the carrier, controlling, through the carrier, the payload to rotate at a third angular velocity with respect to the same rotation axis of the carrier, the third angular velocity being one of an average, a maximum, and a minimum of the first angular velocity and the second angular velocity, and the at least three rotation axes being orthogonal or non-orthogonal to each other.

Amend claim 10 as follows: 
10. (Currently Amended) One or more non-transitory computer-readable storage media storing computer executable instructions that, when executed by a computing system of a payload, configure the computing system to perform operations comprising:
receiving, via a user interface of the payload, user selection of a target within an image displayed on the user interface, the image being captured by an image sensor of the payload; 
detecting, by one or more processors of the payload, a deviation of the target from an expected target state within the image, the payload being releasably coupled to a carrier, and the expected target state including an expected target position and an expected target size within the image; 
generating, by the one or more processors, one or more payload control signals based at least in part on the detected deviation of the target, the one or more payload control signals including [[an]] a first angular velocity for rotating the payload about an axis, the first angular velocity being determined to be proportional to a deviation distance, associated with the axis, between the expected target position and a current position of the target, and the detected deviation including the deviation distance; 
in response to the one or more payload control signals further including an adjustment factor determined based on the expected target size, adjusting at least one of a zoom level or focal length of the image sensor based on the adjustment factor; [[and]]
, the one or more base support control signals including a second angular velocity; and 
in response to receiving the first angular velocity and the second angular velocity that are configured to rotate the payload with respect to a same rotation axis of at least three rotation axes of the carrier, controlling, through the carrier, the payload to rotate at a third angular velocity with respect to the same rotation axis of the carrier, the third angular velocity being one of an average, a maximum, and a minimum of the first angular velocity and the second angular velocity, and the at least three rotation axes being orthogonal or non-orthogonal to each other.

Amend claim 18 as follows: 
18. (Currently Amended) A method, comprising:
receiving, by a carrier, one or more payload control signals from a payload releasably coupled to the carrier, the one or more payload control signals being generated by the payload in response to: 
(1) receiving user selection of a target within an image displayed on a user interface of the payload that is captured by the payload; and 
(2) detecting a deviation of the target from an expected target state within the image, the expected target state including an expected target position and an expected target size within the image; 
wherein:
the one or more payload control signals includes [[an]] a first angular velocity for rotating the payload about an axis, 
first angular velocity is determined to be proportional to a deviation distance, associated with the axis, between the expected target position and a current position of the target, and 
the detected deviation includes the deviation distance; 
actuating, based at least in part on combining the one or more payload control signals and one or more base support control signals generated by a base support coupled to the carrier, one or more actuators of the carrier to change a pose of the payload, the one or more base support control signals including a second angular velocity; [[and]] 
in response to the one or more payload control signals further including an adjustment factor determined based on the expected target size, adjusting, through the payload, at least one of a zoom level or focal length of the image sensor based on the adjustment factor; and
in response to receiving the first angular velocity and the second angular velocity that are configured to rotate the payload with respect to a same rotation axis of at least three rotation axes of the carrier, controlling, through the carrier, the payload to rotate at a third angular velocity with respect to the same rotation axis of the carrier, the third angular velocity being one of an average, a maximum, and a minimum of the first angular velocity and the second angular velocity, and the at least three rotation axes being orthogonal or non-orthogonal to each other.

Amend claim 24 as follows: 
24. (Currently Amended) A carrier configured to support a payload, comprising:
one or more actuators configured to allow rotation of the payload relative to the carrier;

(1) receiving user selection of a target within an image displayed on a user interface of the payload that is captured by the payload; and 
(2) detecting a deviation of the target from an expected target state within the image, the expected target state including an expected target position and an expected target size within the image; 
wherein:
the one or more payload control signals includes [[an]] a first angular velocity for rotating the payload about an axis of the carrier, 
the first angular velocity is determined to be proportional to a deviation distance, associated with the axis, between the expected target position and a current position of the target, and 
the detected deviation includes the deviation distance; and 
a carrier controller communicatively coupled to the communication unit and the one or more actuators, the carrier controller being configured to control the one or more actuators to change a pose of the payload based at least in part on combining the one or more payload control signals and one or more base support control signals generated by a base support coupled to the carrier, the one or more base support control signals including a second angular velocity;   
wherein:
in response to the one or more payload control signals further including an adjustment factor determined based on the expected target size, the payload is configured to adjust at least one of a zoom level or focal length of the image sensor based on the adjustment factor; and 
in response to receiving the first angular velocity and the second angular velocity that are configured to rotate the payload with respect to a same rotation axis of at least three rotation axes of the carrier, controlling, through the carrier, the payload to rotate at a third angular velocity with respect to the same rotation axis of the carrier, the third angular velocity being one of an average, a maximum, and a minimum of the first angular velocity and the second angular velocity, and the at least three rotation axes being orthogonal or non-orthogonal to each other. 

Allowable Subject Matter
Claims 1-6, 8-15, 17-18, 20-24, 26-29 and 32-35 are allowed subject to the above examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-6, 8-15, 17-18, 20-24, 26-29 and 32-35, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
in response to receiving the first angular velocity and the second angular velocity that are configured to rotate the payload with respect to a same rotation axis of at least three rotation axes of the carrier, controlling, through the carrier, the payload to rotate at a third angular velocity with respect to the same rotation axis of the carrier, the third angular velocity being one of an average, a maximum, and a minimum of the first angular velocity and the second angular velocity, and the at least three rotation axes being orthogonal or non-orthogonal to each other.. 
see S404 in Fig. 4, S503-S506 and S508-S509 in Fig. 5), but they fail to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669